DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 8 is objected to because of the following:
In line 8, “closes” should be “closest”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8, 10 and 12-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the water column”  (claim 5); “the riser” (claim 5; did Applicant intend to claim “the riser device”); “the top end” (claim 5); “the purified water” (claims 7-8); “the environments” (claim 8)
Claim 7, it is unclear what is included by “other substances”.
Claim 12, it is unclear what is included by the phrase “or the like”.  
Claim 13, line 9, since “a riser device” is already required in line 5, claiming another “a riser device” is unclear.  Did Applicant intend to claim “said riser device”?
Claim 15, line 5, the phrase “one of the at least two electrodes used can be the riser device” is unclear.  Did Applicant intend to claim “one of the at least two electrodes is the riser device”?
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (U.S. 6,187,202 B1).

    PNG
    media_image1.png
    451
    331
    media_image1.png
    Greyscale
Fish teaches a method and a system for producing freshwater comprising a submerged reverse osmosis membrane system 40 having an inlet (col. 6, lines 30-35) and a freshwater outlet (e.g. the end of filtrate line 44).  Fish also teaches a riser device (51 and the vertical tube attached thereto) and an electrolysis system including spaced electrodes 52A, 52B.  The electrodes are used to produce bubbles that lower the pressure on the filtrate side and produce the necessary differential pressure to cause feed water to flow through the reverse osmosis membranes [as in claims 1-2, 4, 13, 15 and 20].

As for claim 5, the electrodes produce an oxyhydrogen gas (abstract).  As for claim 10, although shown, the pump 54 is not required (only included in preferred embodiments, col. 6, lines 25-30), such that electrolysis based air lift pump produces the necessary pressure difference necessary to overcome osmotic pressure.   

Claims 1-3, 9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergstrom et al. (U.S. 11,174,877), hereinafter “Bergstrom”.

    PNG
    media_image2.png
    523
    256
    media_image2.png
    Greyscale
Bergstrom teaches a method and system for producing freshwater comprising a submerged reverse osmosis membrane system 912 having an inlet 1002 and a freshwater outlet 1006.  Bergstrom also teaches a riser device 908 and source of compressed gas via line 906 for introducing bubbles into the riser through line 914.  The bubbles lower the pressure on the filtrate side and produce the necessary differential pressure to cause feed water to flow through the reverse osmosis membranes [as in claims 1-3, 9, 13, 15 and 18-19].

A for claim 11, Bergstrom also teaches a second riser device 920 connected to the brine outlet and the compressed air source via line 918 to provide upward flow.  As for claim 12, as shown in figure 9, the fresh water line 908 rises to a point above ground that would have the ability for gravity flow therethrough and the claimed intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Fish or Bergstrom, each one in view of Chancellor et al.  (U.S. 5,944,999), hereinafter “Chancellor”

    PNG
    media_image3.png
    702
    547
    media_image3.png
    Greyscale
Chancellor teaches a tank 58 for air lifted permeate.  As easily deduced from the figure, liquid settles at the bottom of the tank for delivery to a consumer by the pump shown and a space above the liquid level for collection of gas bubbles separating therefrom.

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the tank 58 of Chancellor in either of the inventions of Fish or Bergstrom since Chancellor teaches the benefit of receiving the product water above sea level for use thereof.   

Allowable Subject Matter
Claims 6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778